DETAILED ACTION
Rejection under 35 U.S.C. 112
Claims 10 and 12 are cancelled rendering any rejections to them moot.
Applicant’s amendments to claims 1-9, 11, and 13-20 are acknowledged.  The amendments address the issues previously raised.  Consequently, the rejection of claims 1-9, 11, and 13-20 under 35 U.S.C. 112(b) is withdrawn.

Rejection under 35 U.S.C. 103
Claim 10 is cancelled rendering its rejection moot.
Applicant’s arguments in regards to the rejection of claims 1-9, 11, and 13-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Consequently, the rejection of claims 1-9, 11, and 13-20 under 35 U.S.C. 103 is withdrawn.

Allowance
Claims 21 and 22 are new.
Claims 1-9, 11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a system and method for determining the accuracy of a generated regular expression used for pattern matching a specific group of items.  The method involves testing the regular expression against a sample of items from the specific group of items (i.e., items it should match) and against a sample of items belonging to other groups of items (i.e., items it should not match). 
The accuracy of the generated regular expression is subsequently determined based on a formula that divides the number of matches with the sample of items from the specific group by the sum of the number of matches with the sample of items belonging to other groups of items and the count of items in the specific group.  
While the prior art discloses many methods of testing the accuracy of a generated regular expression, the prior art does not seem to disclose this claimed formula for calculating the accuracy of a generated regular expression.
The closest prior art are as follows:
Jha et al. (US Patent 10,956,522) discloses a system and method for generation of regular expressions and its match rate.  Although Jha discloses a method to determine the accuracy of a generated regular expression, Jha does not disclose the formula now recited in the independent claims.
Chen et al. (US Patent Pub 2009/0006392) discloses a system and method for data profiling by using regular expressions.  The regular expressions are evaluated to determine which patterns are best at matching the desired set of attributes.  Although Chen discloses a method to determine the best regular expression, Chen does not disclose the formula for calculating the accuracy of the regular expression, which is now recited in the independent claims.
Rosh et al. (US Patent Pub 2019/0044820) discloses a system and method to automatically group similar applications and devices together using regular expressions.  Rosh also does not disclose the formula for calculating the accuracy of the regular expression, which is now recited in the independent claims.
Ellis et al. (US Patent Pub 2019/0102659) discloses a system and method to improve the accuracy of classifying objects using pattern matching and a model for evaluating the accuracy of a pattern matching model.  The model is a ratio of matches to mismatches (i.e., true positives / false positives) and compares the ratio value to a threshold.  Although Ellis discloses a formula for calculating the accuracy of a pattern matching model, Ellis does not disclose the claimed formula for calculating the accuracy of the regular expression, which is now recited in the independent claims.
Malak et al. (US patent Pu 2019/0385014) discloses a system and method for generating regular expressions and testing them using positive matches and false positive matches.  Although Malak discloses a method of testing a regular expression for accuracy, Malak does not disclose the claimed formula for calculating the accuracy of the regular expression, which is now recited in the independent claims.
The combination of the prior art described does not render the claims, as amended, obvious.  For at least these reasons, claims 1-9, 11, and 13-22 are allowed.
Additional prior art are listed on the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        





/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163